Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                           Exhibit Page 1 of 109


                                                             EXHIBIT "1"
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                           Exhibit Page 2 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                           Exhibit Page 3 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                           Exhibit Page 4 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                           Exhibit Page 5 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                           Exhibit Page 6 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                           Exhibit Page 7 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                           Exhibit Page 8 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                           Exhibit Page 9 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 10 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 11 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 12 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 13 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 14 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 15 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 16 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 17 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 18 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 19 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 20 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 21 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 22 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 23 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 24 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 25 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 26 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 27 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 28 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 29 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 30 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 31 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 32 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 33 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 34 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 35 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 36 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 37 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 38 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 39 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 40 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 41 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 42 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 43 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 44 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 45 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 46 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 47 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 48 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 49 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 50 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 51 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 52 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 53 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 54 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 55 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 56 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 57 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 58 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 59 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 60 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 61 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 62 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 63 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 64 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 65 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 66 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 67 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 68 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 69 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 70 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 71 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 72 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 73 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 74 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 75 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 76 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 77 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 78 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 79 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 80 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 81 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 82 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 83 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 84 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 85 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 86 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 87 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 88 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 89 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 90 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 91 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 92 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 93 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 94 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 95 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 96 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 97 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 98 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                          Exhibit Page 99 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 100 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 101 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 102 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 103 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 104 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 105 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 106 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 107 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 108 of 109
Case 20-00180-mdc   Doc 7-3 Filed 07/13/20 Entered 07/13/20 11:16:14   Desc
                         Exhibit Page 109 of 109
